

117 HRES 116 IH: Recognizing the benefits of vitamin D intake for preventing respiratory infection and COVID–19 complications, and to encourage the Centers for Disease Control and Prevention and the Food and Drug Administration to issue guidance on vitamin D intake for elderly and immunocompromised individuals during the coronavirus pandemic.
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 116IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Grothman submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the benefits of vitamin D intake for preventing respiratory infection and COVID–19 complications, and to encourage the Centers for Disease Control and Prevention and the Food and Drug Administration to issue guidance on vitamin D intake for elderly and immunocompromised individuals during the coronavirus pandemic.Whereas, in December 2020, 120 health, science, and medical experts from the United Kingdom, the United States, and Europe sent an open letter to world governments asserting that there is clear scientific evidence that vitamin D reduces COVID–19 infections, hospitalizations, and deaths;Whereas, in July 2020, the American Society for Bone and Mineral Research (ASBMR), the American Association of Clinical Endocrinologists (AACE), the Endocrine Society, the European Calcified Tissue Society, the National Osteoporosis Foundation (NOF), and the International Osteoporosis Foundation (IOF) issued joint guidance on vitamin D intake during the COVID–19 pandemic;Whereas over 40 percent of American adults are vitamin D deficient and deficiency rates within African-American and Latino populations range from 70 to 80 percent;Whereas, in September 2020, United States infectious disease expert Dr. Anthony Fauci publicly commented on the importance of vitamin D for immune health and vitamin D deficiencies resulting in increased susceptibility to infection;Whereas the United Kingdom National Health Service has a program to distribute vitamin D supplements to over 2.5 million at-risk individuals, including seniors, individuals in long-term care facilities, and individuals with preexisting health conditions, during the COVID–19 pandemic;Whereas Scotland, Wales, and Northern Ireland’s public health agencies issued guidance encouraging vitamin D intake throughout the COVID–19 pandemic;Whereas several studies conducted by medical research teams and United States medical institutions have demonstrated a correlation between vitamin D deficiencies and poor COVID–19 patient outcomes, including studies by Northwestern University and the University of Chicago Medicine;Whereas Harvard University’s T.H. Chan School of Public Health is organizing a clinical trial of 2,700 participants to examine the relationship between vitamin D and COVID–19 outcomes; andWhereas there are over 30 active clinical trials and 13 completed clinical trials worldwide examining the correlation between COVID–19 infection and vitamin D: Now, therefore, be itThat the House of Representatives—(1)recognizes the benefits of vitamin D intake against preventing respiratory complications and infection;(2)recognizes the benefits of vitamin D intake for improved immune health and response;(3)recognizes the correlation between vitamin D deficiencies and poor COVID–19 patient outcomes, including hospital stays, ICU admittance, and mortality; and(4)encourages the Centers for Disease Control and Prevention and the Food and Drug Administration to update existing guidance and issue new guidance on vitamin D intake during the COVID–19 pandemic.